Exhibit JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D originally filed March 23, 2012 (including amendments thereto) with respect to the shares of Common Stock, par value $0.001 per share, of Crystal Rock Holdings, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:March 23, 2012 AB Value Partners, L.P. By: AB Value Management LLC General Partner By: /s/ Andrew Berger Name: Andrew Berger Title: Manager AB Value Management LLC By: /s/ Andrew Berger Name: Andrew Berger Title: Manager Hamilton Partners By: /s/ Andrew Berger Name: Andrew Berger Title: Manager /s/ Andrew Berger Name: Andrew Berger
